Citation Nr: 1631512	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-21 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.  This case is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran has since moved to Arizona, and the Phoenix, Arizona, RO now has jurisdiction.

In March 2016, the Board remanded the case for a Board hearing.  The hearing was scheduled for a date in June 2016.  He was notified by way of a letter dated May 2016, but he failed to appear for the hearing.  The Veteran has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of service connection for a gastrointestinal disorder and a low back disorder are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has a chronic respiratory disorder, manifested by shortness of breath, occasional cough, and chest pain, due to an undiagnosed illness, which became manifest during his active duty service in the Southwest Asia theater of operations.  







CONCLUSION OF LAW

The requirements for entitlement to service connection for a respiratory disorder, due to undiagnosed illness, are met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a respiratory disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  The symptoms must manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that he has a respiratory disorder, manifested by shortness of breath, occasional cough, and chest pain, as a result of service in Southwest Asia.  

A review of the Veteran's service personnel records confirm that he had service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, he is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).  

The Veteran was provided a VA examination in January 2011.  The Veteran reported that he spent 10 to 20 days at the Kuwait International Airport where he was exposed to smoke and soot from oil wells burning.  He stated that at that time he started to experience urinary weakness, shortness of breath, and a cough, which have persisted to this day.  The Veteran described a paroxysmal cough at least once a day for at least 10 minutes, which may be associated with chest pain, and will occasionally be productive of yellow phlegm.  The Veteran reported shortness of breath when walking more than one block or climbing a flight of stairs.  The examiner noted that the Veteran did not have respiratory symptoms prior to his environmental exposure in Kuwait and was never a smoker.  A chest x-ray was performed, and the impression was chronic obstructive pulmonary disease (COPD) with no evidence of acute pneumonia or congestive heart failure.  Following a pulmonary function test, the assessment was shortness of breath representing an undiagnosed illness.  The examiner also gave the following opinion: 

Insufficient current objective evidence supporting a diagnosis of [COPD] in this [V]eteran.  The x-ray findings suggest this diagnosis, but COPD is not diagnosed by x-ray.  This veteran has never smoked (the most common risk factor for COPD), has a normal exam, and had preliminary report of normal pulmonary functions.  Symptoms clearly began after the environmental exposures in the Gulf War and have continued into the present.  

The Veteran was afforded another VA examination in June 2012.  The Veteran reported shortness of breath and difficulty breathing at night.  The examiner noted that the Veteran's service treatment records showed that he was seen for acute upper respiratory infections, but no complaints of shortness of breath.  The examiner concluded that the Veteran did not have a respiratory disorder.  The examiner found that the January 2011 pulmonary function test was normal except for a reduced maximum ventilator volume.  A March 2012 chest x-ray showed no acute cardiopulmonary disease.  The examiner provided the following statement: 

There is insufficient clinical evidence to support a diagnosis related to a respiratory condition.  His symptoms are a single subjective complaint "sometimes being short of breath" with no objective findings.  His complaint is most likely related to deconditioning or anxiety.

VA treatment records show multiple complaints of shortness of breath with chest pain, dyspnea, and occasional cough.  

The Board assigns limited probative value to the medical opinion provided by the  June 2012 VA examiner.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The June 2012 examiner did not consider the Veteran's competent statements of experiencing respiratory symptoms since service.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Additionally, the examiner determined that the Veteran's respiratory symptoms were caused by deconditioning or anxiety, but did not provide any rationale in support of the conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the June 2012 VA examiner did not determine whether the respiratory symptoms were due to an undiagnosed illness or an unexplained chronic multi-symptom illness.

The Board assigns greater probative value to the January 2011 VA examiner's medical opinion, as it was based on an examination of the Veteran, supported by well-reasoned rationale, and based on the Veteran's competent lay statements of record.  

Accordingly, the probative evidence of record indicates that the Veteran had symptoms of a respiratory disorder during and following his deployment to Southwest Asia.  Additionally, the January 2011 VA examiner opined that the Veteran's respiratory symptoms represented an undiagnosed illness that manifested during the Veteran's active service in the Southwest Asia theater of operations.  As such, the Board concludes that presumptive service connection for a respiratory disorder due to an undiagnosed illness is warranted.  


ORDER

Service connection for a respiratory disorder, due to an undiagnosed illness, is granted.  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  

Gastrointestinal Disorder

The Veteran asserts that he has a gastrointestinal disorder as a result of his service in Southwest Asia.  

As mentioned above, the Veteran is a Persian Gulf veteran pursuant to 38 C.F.R. § 3.317.  

A January 1991 service treatment record indicated that the Veteran participated in Operation Desert Shield in Saudi Arabia.  At that time, the Veteran presented with nausea, vomiting, diarrhea, and a fever or four days duration.  The assessment was gastroenteritis and dehydration.  The following day, the gastroenteritis improved.  

The Veteran underwent a VA examination in August 2010.  The Veteran reported that his gastrointestinal symptoms started one week following his arrival in Kuwait.  The examiner noted the entries in the service treatment records showing treatment for gastrointestinal symptoms within one week of arriving in Kuwait in 1990.  The Veteran's symptoms included diarrhea, vomiting, gas, generalized abdominal pain, generalized body aches, and headaches.  The Veteran reported sensitive bowels since that time.  He reported diarrhea, cramping, gas, and abdominal cramping if he consumed the wrong foods.  The examiner noted that his current symptoms included gas, abdominal cramping, diarrhea, nausea, vomiting, fever, or chills.  He reported that his symptoms occurred daily and incapacitated him for one to two minutes.  The examiner found that the Veteran had a history of gastroenteritis.  

The Veteran was afforded another VA examination in June 2012.With respect to a gastrointestinal disorder, the Veteran reported bowel changes following his visit to Iraq in 2003.  The examiner noted that the Veteran also reported such changes upon his return from Kuwait.  The Veteran described loose stools with bowel movements that occurred one to two times daily.  He also reported some cramping.  The examiner noted the Veteran's January 1991 in-service treatment for acute gastroenteritis, but determined that the incident occurred prior to the Veteran's first deployment.  The examiner determined that the Veteran did not have an intestinal disorder and gave the following rationale: 

There is insufficient clinical evidence to support an intestinal condition related to Gulf War service.  The patient reports that his [symptoms] started in 1990 after deployment, but there are 10+ years of further service that there was no mention of any problems or concerns, and that he, in fact, denied any problems or concerns on his Report of Medical History forms.  

VA treatment records also show that the Veteran reported chronic diarrhea since 1990.  A June 2013 colonoscopy was normal.  An April 2015 VA treatment record noted the Veteran's report of bleeding and an episode of emesis.  

The Board finds the June 2012 VA examination inadequate.  See Barr, 21 Vet. App. 303.  The June 2012 VA examiner found that the Veteran did not have a diagnosis of a gastrointestinal disorder, but did not determine whether his gastrointestinal symptoms represented an undiagnosed illness or a chronic multi-symptom illness.  The June 2012 VA examiner also incorrectly concluded that the Veteran's January 1991 in-service treatment for gastroenteritis was prior to his first deployment.  However, the header of the service treatment records for the incident clearly states that it occurred during Operation Desert Storm in Saudi Arabia.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As such it is not clear whether the Veteran's gastrointestinal symptoms represent: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  Accordingly, another VA examination is necessary.  

Low Back Disorder

The Veteran contends that his low back disorder is the result of in-service motor vehicle accidents and training exercises.  

The Veteran reported two accidents in Iraq.  He reported one accident in which he was thrown 20 to 30 feet from a truck, and another in which he was inside of a Humvee when he was rear ended by a five ton truck.  He also reported that he injured his back during a training exercise that required him to jump from a helicopter with an 80 pound rucksack on his back.  The Veteran also stated that his back injury was caused by forced marches while he was a drill instructor.  

Service treatment records show that the Veteran sustained injuries to his shoulder and knee following in-service accidents.    

The June 2012 VA examiner confirmed a diagnosis of degenerative disc disease with stenosis at L4-5.  The Veteran reported that he was thrown from a vehicle during service.  The examiner noted that the Veteran did not seek treatment for a low back disorder in service, but was treated for shoulder and knee injuries arising out of the reported accidents.  The examiner provided a negative nexus opinion based on a lack of documentation in service or afterwards until November 2009.  

The Board finds the June 2012 VA medical opinion inadequate because the examiner did not consider all of the lay statements of record in formulating the opinion.  See Dalton, 21 Vet. App. 23.  As noted above, the Veteran has provided multiple statements indicating that his low back disorder was caused by in-service accidents, training exercises, and activities.  Specifically, the examiners failed to address the Veteran's contention that his low back disorder resulted from carrying an 80 pound rucksack while jumping from a helicopter, as well as participating in forced marching.  As such, the Board finds that a new VA examination with a medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine whether the Veteran's gastrointestinal symptoms represent (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.

If the examiner determines that the Veteran's symptoms represent (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's disorder had its onset in service or is otherwise etiologically related to his active service, to include the environmental hazards in Southwest Asia.  

The examiner should specifically address the January 1991 service treatment records documenting treatment for gastroenteritis while the Veteran was in Saudi Arabia for Operation Desert Storm, and his lay statements indicating symptoms since service.  

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's low back disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed low back disorder is etiologically related to service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's contentions that his low back disorder is due to multiple in-service motor vehicle accidents, jumping from a helicopter, and marching.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


